DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments (1/19/22 Remarks: page 7, lines 14-25) with respect to the rejection of claim 21-22, 28-29, & 35-36 under 35 USC §102 and the rejection of claims 23-26, 30-33, & 37-40 under 35 USC §103 have been fully considered and are persuasive. The rejection of claim 21-22, 28-29, & 35-36 under 35 USC §102 and the rejection of claims 23-26, 30-33, & 37-40 under 35 USC §103 has been withdrawn.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
With respect to claims 21, 28, & 35 (and dependent claims 22-26, 29-33, & 36-40), the art of record does not teach or suggest the recited arrangement of a script model being a series of connected nodes each representing a word in a script text and a set or alternate nodes connected to nodes in the series and each representing a compliant word variation in conjunction with the recited voice detection and transcription arrangement.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Roos and Wang disclose examples of node based text processing models.
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/S. M. B./
Examiner, Art Unit 2663

/CLAIRE X WANG/     Supervisory Patent Examiner, Art Unit 2663